UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4539
JOSE JUAN BARAJAS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                            (CR-01-121)

                      Submitted: March 18, 2003

                      Decided: March 28, 2003

Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Luis F. Gomez, Sr., LUIS F. GOMEZ, P.A., Orlando, Florida, for
Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Michael G. James, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BARAJAS
                               OPINION

PER CURIAM:

   Jose Juan Barajas appeals his jury conviction and sentence of 188
months’ imprisonment for conspiracy to distribute and to possess with
intent to distribute in excess of 100 kilograms of marijuana, in viola-
tion of 21 U.S.C. §§ 841(a)(1), 846 (2000). Barajas alleges the evi-
dence was insufficient to support his conviction. Barajas also attacks
the district court’s findings regarding drug quantity and an enhance-
ment under U.S. Sentencing Guidelines Manual § 3B1.1 (2001) for
his role in the offense. Finding no reversible error, we affirm.

   The Government bears the burden of proving the single conspiracy
charged in the indictment. United States v. Hines, 717 F.2d 1481,
1489 (4th Cir. 1983). In reviewing the jury’s finding of a single con-
spiracy, this Court reviews the evidence in the light most favorable
to the Government. Id. If the evidence shows multiple conspiracies,
reversal is only required if the defendant’s substantial rights are preju-
diced. Id. at 1489-90.

   The evidence presented at trial showed Barajas, Jose Antonio Bara-
jas, and Filemon Barajas, among other co-conspirators, transported
marijuana from Texas to North Carolina and other places, and
employed individuals to drive marijuana and money for them. Con-
struing the evidence in the light most favorable to the Government,
we find it sufficient to support the jury conviction of the charged con-
spiracy. See United States v. Leavis, 853 F.2d 215, 218 (4th Cir.
1988). Moreover, we find no error as to the district court’s jury charge
regarding multiple conspiracies. See United States v. Camps, 32 F.3d
102, 104 (4th Cir. 1994). To the extent Barajas argues the witnesses’
reliability was suspect, we will not review witness credibility in deter-
mining the sufficiency of the evidence. See United States v. Wilson,
115 F.3d 1185, 1190 (4th Cir. 1997). We have further reviewed Bara-
jas’ allegations of Government improprieties and find them to be
without merit.

   Barajas also challenges the jury finding of drug quantity. We find
the trial testimony, taken in the light most favorable to the Govern-
ment, clearly supports the jury’s specific finding that Barajas was
                       UNITED STATES v. BARAJAS                        3
responsible for 100 kilograms or more of marijuana. See United
States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998) (stating standard).
Finally, because the threshold drug quantity was alleged in the indict-
ment and submitted to the jury, Barajas’ argument based upon
Apprendi v. New Jersey, 530 U.S. 466 (2000), is without merit. See
United States v. Promise, 255 F.3d 150, 152 n.1, 156-57 (4th Cir.
2001) (en banc), cert. denied, ___ U.S. ___, 122 S. Ct. 2296 (2002).

   Barajas contests the district court’s sentencing findings concerning
drug quantity and his role in the offense. This Court reviews the dis-
trict court’s calculation of the quantity of drugs attributable to a
defendant for sentencing purposes for clear error. See United States
v. Randall, 171 F.3d 195, 210 (4th Cir. 1999). If a defendant objects
to a quantity recommended in a presentence report (PSR), the district
court must make an independent resolution of the factual issues raised
by the objection by stating its findings or by expressly adopting the
findings in the PSR. See United States v. Williams, 152 F.3d 294,
300-01 (4th Cir. 1998). If the objection fails to state why the finding
is unreliable, untrue, or inaccurate, the district court may adopt the
findings of the PSR without "more explicit inquiry or explanation."
Id. at 301 (quoting United States v. Terry, 916 F.2d 157, 162 (4th Cir.
1990)).

   Barajas only generally attacked the PSR’s findings, noting many of
the witnesses did not testify at trial and there was the possibility of
double counting. Because we find Barajas made only general objec-
tions, and the district court expressly adopted the PSR as credible and
reliable, we find the district court’s findings were sufficient. See Wil-
liams, 152 F.3d at 301-02. As to the amount of marijuana attributable
to Barajas, we find the district court’s conclusion that 1000 to 3000
kilograms of marijuana was attributable to Barajas is not clearly erro-
neous. Further, we find Barajas’ arguments of improper conduct by
the Government meritless. Finally, to the extent Barajas argues the
district court’s findings violate Apprendi, applications of guidelines
factors that do not increase the statutory maximum do not implicate
Apprendi. See United States v. Kinter, 235 F.3d 192, 199-202 (4th
Cir. 2000).

   A district court’s determination of the defendant’s role in the
offense is reviewed for clear error. United States v. Perkins, 108 F.3d
4                     UNITED STATES v. BARAJAS
512, 518 (4th Cir. 1997). A four-level enhancement for role in the
offense is appropriate when "the defendant was an organizer or leader
of a criminal activity that involved five or more participants or was
otherwise extensive." USSG § 3B1.1. The evidence at trial showed
Barajas recruited individuals to courier both drugs and money for
him, that Barajas instructed them where to go and who to meet, and
that he informed one conspirator he would pay for a lawyer if he was
arrested. Barajas told another conspirator he had to work to pay off
a drug debt to Barajas. This evidence indicates Barajas exercised
decision making authority, recruited accomplices, organized many of
the trips, and exercised a substantial degree of control or authority
over others. See USSG § 3B1.1, comment. (n.4). This evidence is suf-
ficient to support the four-point enhancement for Barajas’ role in the
offense.

   We therefore affirm Barajas’ conviction and sentence. We dispense
with oral argument because the facts and legal contents are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED